Dore, J.
(dissenting). In so far as the majority opinion recommends reversal of the judgment and dismissal of the complaint against the Borden Company, I dissent and vote to affirm the judgment appealed from against that defendant. Two witnesses, who were in the best position to observe the fact, testified that the Borden wagon as it crossed the intersection had no light on it; and the jury may well have found this violation of the traffic regulations evidence of negligence that caused or contributed to cause the accident; for if the wagon had lights, the approaching taxi drivers might well have been able to observe it in time to avoid the accident.
The Borden - Company’s ownership of the horse and wagon raised the presumption of control and whether that presumption was rebutted was a question of fact for the jury in the light of all the surrounding ’facts and circumstances. The jury was not *57obliged to believe Baumann’s testimony, especially with regard to the emergency brake and not leaving the wagon unattended. Neither was the jury obliged to believe the testimony of Saunders, and accordingly the jury may have found that the horse and wagon were in the intersection at the time unattended.
According to the uncontradicted testimony the witness Saunders had been working on the wagon on that route for seven months. Defendant Borden Company’s duty did not end with the mere promulgation of a rule; there was some duty of enforcement; that state of facts constituted some evidence of defendant’s negligence in failing to supervise and prevent the employment of the child or might have been the basis of a permissible inference by the jury of constructive notice on the company’s part. (See People ex rel. Price v. Sheffield Farms Co., 225 N. Y. 25, 28, 33.)
These plaintiffs, who clearly were not guilty of any contributory negligence, have been told by the jury that on the facts there is no recovery against the taxi companies, and they are now told by this court that on the law and the facts as the jury should have found them, there is no recovery against the Borden Company. They are thus left without any remedy.
On this record the jury was at least justified in finding that the accident happened because of negligence on the part of the Borden Company acting through its agent Laumann. The verdict is not contrary to the evidence but is in accordance with the weight of the evidence. The judgment in plaintiffs’ favor against defendant Borden Company should be affirmed, with costs.
Judgment, in so far as it is in favor of the defendants Sunshine Transportation Corporation and Elaine Transportation Corporation, affirmed, with costs to said defendants against plaintiffs, and, in so far as it is in favor of the plaintiffs and against the defendant Borden Company, reversed, with costs to said defendant, and the complaint dismissed as to said defendant, with costs.